DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the generator and gearbox must be shown or the features canceled from the claims, {claim 9}.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 objected to because of the following informalities: the limitation states “wherein the first aperture comprises: a bearing frame”.  The first aperture does not comprise the bearing frame because an aperture is just an opening.  Changing “where the first aperture comprises:” .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action {see directly below that discusses claims 6 and 8}. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: fastening means, bolting means, and welding means in claim 6 and means of controlling in claim 8.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoo et al. (U.S Patent 6,232,673) hereinafter Schoo.

    PNG
    media_image1.png
    412
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    534
    media_image2.png
    Greyscale

Regarding claim 1, Schoo teaches a support structure of a wind turbine {Figure 4 (4), Column 1 lines 58-67}, comprising: a base {Annotated Figure 1 (I)}; a first aperture {Annotated Figure 2 (II)}, a second aperture {Annotated Figure 1 (III)} and one or more tertiary apertures {Annotated Figure 1 (IV)}; and a plurality of openings at the base of the support structure {Annotated Figure 1 (V), there are instances on both sides of the rotational axis}. 
Regarding claim 9, Schoo further teaches wherein the support structure is adapted to at least partially enclose a main shaft, a gearbox and a generator {Schoo Figure 1 (4) partially encloses (12), (9), (11)}.
Regarding claim 11, Schoo further teaches a wind turbine comprising a support structure in accordance with claim 1 {Schoo Column 1 lines 58-67}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Schoo et al. (U.S Patent 6,232,673) hereinafter Schoo in view of Minadeo (U.S Pre-Grant Publication 20150063736) hereinafter Minadeo.
Regarding claim 1, Schoo teaches a support structure of a wind turbine {Figure 4 (4), Column 1 lines 58-67}, comprising: a base {Annotated Figure 1 (I)}; a first aperture {Annotated Figure 2 (II)}, a second aperture {Annotated Figure 1 (III)} and one or more tertiary apertures {Annotated Figure 1 (IV)}.  
Schoo teaches an azimuth (or yaw) bearing (5) that is engaged by an azimuth drive mechanism {Column 1 lines 58-67}.  Schoo does not show in the drawings the azimuth drive mechanisms and a plurality of openings at the base of the support structure that will house drives to rotate the yaw angle of the wind turbine.  One of ordinary skill in the art would have to choose how to configure the azimuth drive mechanisms in relation to the support structure.  Minadeo pertains to a wind turbine configuration.  Minadeo teaches yaw drive mechanisms mounted through the bedplate (which results in a plurality of openings at the base of the support structure) {[0029]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included openings as taught by Minadeo for the yaw drive mechanisms in the support structure of Schoo.  One of ordinary skill in the art would be motivated to do so in order to apply the driving force to the azimuth bearing to face the wind through a known configuration {Schoo Column 1 lines 58-67, Minadeo [0029]-[0031]}.       
Regarding claim 7, the combination of Schoo and Minadeo further teaches wherein the plurality of openings at the base of the support structure {Minadeo Figure 2 openings for (232) to pass through} are configured to accommodate a means for controlling a yaw angle of the wind turbine {Minadeo Figure 2 (232)}.
Regarding claim 8, the combination of Schoo and Minadeo further teaches wherein the means of controlling the yaw angle may be a motorized unit {Minadeo (232) and (244), [0030]}
Regarding claim 9, Schoo further teaches wherein the support structure is adapted to at least partially enclose a main shaft, a gearbox and a generator {Schoo Figure 1 (4) partially encloses (12), (9), (11)}.
Regarding claim 11, the combination of Schoo and Minadeo further teaches a wind turbine comprising a support structure in accordance with claim 1 {Schoo Column 1 lines 58-67}.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schoo in view Minadeo as applied to claim 1, 7-9, and 11 above, and further in view of Willie (U.S Patent 7,771,308) hereinafter Willie.	
Regarding claim 2, Schoo further teaches wherein the first aperture comprises: a bearing frame {Figure 1 (3)} for coupling a bearing assembly to the first aperture {(3) is coupled to the first aperture which is shown Annotated Figure 2 (II), Column 2 lines 1-5}; wherein the bearing assembly comprises an outer ring {Figure 2 (6)} and an inner ring {Figure 2 (7)}, wherein the bearing assembly is coupled to the first aperture using a fastening means {Column 2 lines 1-5}.  The combination of Schoo and Minadeo is silent regarding the precise fastening means.  Willie pertains to a wind turbine configuration.  Willie teaches fastening the bearing assembly to the first aperture by bolts {Column 6 lines 45-63}.  The Court has held that simple substitution of one known component or step for another serves as a basis for a prima facie case of obviousness.  In the instant situation, Schoo does not specify an attachment for the outer ring of the bearing to the support structure.  Willie in Figure 3 (14) is evidence that a bearing system fastened by bolts for a wind turbine used for the main rotor applied to the outer ring of Schoo would behaved in a predictable manner by still operating as bearing by reacting the forces of the rotor while allowing rotation.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the bolts through the outer ring of Willie in the configuration 
Regarding claim 3, the combination of Schoo, Minadeo, and Willie further teaches wherein the outer ring of the bearing assembly comprises a plurality of bores {Willie Figure 3 (14) goes through (10) which necessitates there be bores through (10); also unlabeled bores in (6) in Figure 2 of Schoo}.
Regarding claim 4, the combination of Schoo, Minadeo, and Willie further teaches wherein the bearing frame is coupled to the support structure via the plurality of bores in the outer ring {Schoo (6) coupling to (4) in Figure 5 like Willie Figure 2 (14) couples (10)}.
Regarding claim 5, Schoo does not clearly show the thickness of the outer ring and inner ring of the bearing assembly.  Willie clearly shows the outer ring (10) and inner ring (11) in Figure 3.  Willie teaches herein the thickness of the outer ring of the bearing assembly is higher than that of the inner ring.  This is based upon MPEP 2125, “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  One of ordinary skill in the art would be able to see the additional material required in the outer ring for the bolts (14) to pass through compared to the inner ring; this results in the outer ring being thicker.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a thicker outer ring compared to the inner ring of the bearing as taught by Willie.  One of ordinary skill in the art would be motivated to do so in order for the bolts to be able to pass through {Willie Figure 3}.
Regarding claim 6, the combination of Schoo, Minadeo, and Willie further teaches   wherein the fastening means comprises a bolting means {Willie Figure 3 (14)}.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Schoo in view of Minadeo as applied to claims 1, 7-9, and 11  above, and further in view of Lind et al. (U.S Pre-Grant Publication 20140314580) hereinafter Lind.  
Regarding claim 10, the combination of Schoo and Minadeo is silent regarding the material of the support structure.  Lind pertains to the construction of a wind turbine.  Lind teaches the support structure is composed of an alloy based material {[0003]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have composed the support structure of the combination of Schoo and Minadeo of steel.  One of ordinary skill in the art would be motivated to do so based on it’s cheap cost and suitable mechanical properties {Lind [0003]}.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker et al. (U.S Patent 6,879,055) teaches a similar configuration to the instant application with yaw motors and bearing assembly.  Kim et al. (U.S Pre-Grant Publication 20100219642) teaches a bearing configuration in Figure 3 similar to the instant application.  Luneau et al. (U.S Pre-Grant Publication 20120025538) teaches a support structure in Figures 2 and 3 similar to the instant application including openings for yaw drives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL K. REITZ/Examiner, Art Unit 3745            

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745